Case 2:17-cr- -00360- JJT Document 364 Filed 07/01/21 Page 1 of 4
CoMnTs Cory (I)

 

 

 

 

_flodulKhabir Wahtal 71904 40% SS
Eat. aie Ee RECEIVED ___ COPY
Pd. Bax 3850 JUL 04 2021,

 

 

Adelaulz 5 Calfarnia Vaal

 

 

 

 

 

JWTVER STATES DrsTReL Cr _ Covet
Mtstetcy OF ARTZONA

 

 

 

 

 

 

 

 

 

 

 

 

 

_NETEN STATES Ane
PLAT TIFF
| \TUNGE 2 Sohn Je Tuchi
Vs. | Vase Now t/7- er d03b0 — Pix SIT
Aled )ie habic Wahid
jel

 

 

Cowes Naw QlodulKhabire Wahid Tn Rerum Natyetenel
rnalstine, Go Special Bp pearance Wwoith aut Counse| °

En liqht ot revlewi no Nhe lorpardi ion. ot he (Lnited States

J
operat opposition. We reference. te 4 Y request oye

Coma nll release. é

Let Ma Say this + Ora duce bath. prosecuteys are

ee To TUs¢GE Tue HE COAICF ENING

 

 

 

veay eal. ee yet thes still cbr understand

 

| Please tivn over
Case 2:17-cr-00360-JJT Document 364 Filed 07/01/21 Page 2 of 4

COTS Cary

(2)

 

Se TT wail explain, the Ei cla mental’s » My ee tor
retsinos the. Goh Sng. has nattains te da with: £ “expect
that Peclonging, his risk by Oxclining vaccination, tot] Lhe
ir wed mith Seatence_ peclussKiow Livibed Sales_V- Lehmeiers
And the (tS, oer mcamtaeas writes © otter extensive
Festina 5 thet Hie. sidbiedinge proved Gag Cl effe five

tn pveuevting infection. Ves bot “the extensive testing,
LAS eae. i heathy be rsans thet oon} hau a
Con pe mis sed iMmime SVStem - Aud 1 dig RQ lithe. deeper
the. Vaccine asx (we all Know Ts basicalh, B.. piece.

ot she virus fed tut the body Sa oak the. immune
system Can detect it aud recognize ik and Kyaw haw
+b “qlit fe. thal the deft. . ot a2 Vaccine. This
‘Moles Vaccine, even. “though thes, call it aA (/Q CCINZ

é fs anal a Vaccine ‘eis actually a RNA rewrtlers
Heres, eli di lemma: muy (PNA Ts alreashy being rewnollen
by tae He TV wk ond the medicattan. thet T take
the @a hae bes wot Corey ae re squat makes Save.

 

 

thats the. virvs can oct te there, ‘tk S unde clable.
meanina its sfell. aliases avd breathing ir —_ blood Streant-
it gest cant be detected The. di eae. js if You iltoduce.
a new RNA reurite- Such @s the Moclerna vaccine

_ while theres still a@rsther RMA revoriter jn my blaad Steam
(HEV) , Can this Court henesthy Say They Basis that te
expect O- Know tthe. bait cnckes of coblat Could/ pesslhly
happen to a. Polson. dealing Caith fs 2 fSSVeu

i im” f. —

 
Case 2:17-cr-00360-JJT Document 364 Filed 07/01/21 Page 3 of 4

Courts COPY oo)

 

Can the. prosecutors ee M +e} Vou thet: there. hee
been edensive. feat ois dligtices trials ot persons thet
hauwe HeT.y / ATAs been adwinictertd “the. ‘Aislin
Vacene Ww liegt ot Knousine, (is a RNA. rewrtter anid
Knciarias, Theat | eV recor tes RNA aol think wot «

 

 

aon Con clusion, the Qppears ar me thet the U.S. Chines 10M

 

7 { { : - U
iS Simpl, OverleaKine, “the. truth abaot this yaccine- Qual
bestcally: they Stowphy aoa ole te deny We because.
E
ae OWL a oasing =, ¢ stake Such” a dameraus ciSK worth

 

 

 

Artograpbed Ly LP baste Sabet

 

 

Witte 7 Crd 27, (tted) 263/

 

 

 

 

 

 

 

 
fe

$e ee —_—s — _— py

NAME: “Aes Gage 2igr-crogaqeasT t Document 364 Filed 07/01/21 page 4 of Z

  
 

 

 

REG #: Taya Y OF SN BERNARDINO CA 923 Zo.
FEDERAL CORRECTIONAL INSTITUTION #2 29 JUN 2Oe1 ems 4

23 JUN 2O2L PMY L = ~~
P.O. BOX 3850 —

ADELANTO, CA 92301
‘|. ,
Clerk af THE Covers
OntTeh SATE AtStTetct Covez

Yol Ww. Washingtan SiregtaC RIVED

Phroenivy Ar ZA 68043

TES DISTAL
UTED STE Staict oF ARIZONA

BCG-E1 S0gs igsegyaeeded gd gl gllegdspiegegflydsejogljede iif Tigfijealj

 
